Citation Nr: 1428208	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5.  Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The jurisdiction of the case lies with the RO in Wilmington, Delaware.

The Veteran testified at an April 2013 Travel Board hearing by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus, type II, and for hepatitis C, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final Board decision issued in September 1986, the Board denied the Veteran's claim of entitlement to service connection for a chronic right shoulder disability.

2.  Evidence added to the record since the prior final denial in September 1986 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.

3.  There is competent evidence establishing that the Veteran's right shoulder rotator cuff tear with tendinopathy is related to active duty service.

4.  There is competent evidence establishing that the Veteran's right knee osteoarthritis is related to active duty service.


CONCLUSIONS OF LAW

1.  The September 1986 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  The criteria for service connection for right shoulder rotator cuff tear with tendinopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the claims for service connection for right shoulder and right knee disabilities, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board denied the Veteran's claim of service connection for a chronic right shoulder disability in the September 1986 decision on the basis that chronic right shoulder disability was neither incurred in nor aggravated by service.  The Board found that although during service, the Veteran was treated for an acute muscle strain involving the right shoulder with associated tenderness and discomfort of the right trapezius muscle, the right shoulder symptoms were acute and transitory in nature, and resolved without a finding of chronic residual shoulder disability upon his discharge from active service; chronic right shoulder disability had not been documented subsequent upon the Veteran's discharge from active service.

The Veteran did not file an appeal to the September 1986 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b), 38 C.F.R. § 20.1100.

The basis of the prior final denial was the Board's finding that there was no evidence that the Veteran had a chronic right shoulder disability related to his period of active service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 1986 Board decision that addresses this basis.

Pertinent evidence submitted and obtained since the September 1986 Board decision includes a February 1987 letter from the Postmaster of the U.S. Post Office in Smyrna, Delaware reflecting that the Veteran was found medically unsuitable for the position of city carrier due to his long standing history of chronic right shoulder pain and right leg pain; VA outpatient treatment records, dated from February 2000 to March 2013, reflecting ongoing complaints of and treatments for right shoulder pain and findings of right acromioclavicular joint arthritis and tears of the right shoulder supraspinatus tendon with tendinosis on a September 2006 magnetic imaging resonance (MRI); private medical records from Delaware Medical Care, P.A. reflecting the Veteran's complaints of right shoulder pain; an August 2008 initial evaluation report from Dr. Richard P. DuShuttle reflecting a diagnosis of right partial rotator cuff tear, and referencing a November 2007 right shoulder MRI impression of small partial rotator cuff tear with tendinopathy; an October 2008 opinion letter from Dr. DuShuttle, stating that the Veteran-reported 1983 incident in service of lifting a C5 aircraft landing gear box caused the Veteran's right shoulder symptoms; a May 2013 statement from the Veteran's wife regarding her observations as to the Veteran's right shoulder problems since September 1983; and the Veteran's lay testimony at his April 2013 Travel Board hearing.  

The Board finds that this evidence addresses the issue of whether the Veteran has a right shoulder disability that is related to service, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability since the September 1986 Board decision.  On this basis, the claim for entitlement to service connection is reopened.

Service Connection: Right Shoulder and Right Knee Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As an initial matter, the record reflects current diagnoses of rotator cuff tear with tendinopathy of the right shoulder and osteoarthritis of the right knee, as evidenced by the Veteran's VA outpatient treatment records and examination reports and private treatment records.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Regarding an in-service occurrence of an injury or disease, through various written statements and at his April 2013 Board hearing, the Veteran has reported that in September 1983, while on active duty as an aircraft maintenance specialist, he sustained a sprain-type injury to his right shoulder while lifting up a heavy gear box for a C5A, which he described as the world's largest aircraft.  He related he was treated at a base hospital and they put him on a sling and a neck brace for some weeks.  He was placed on light duty for a couple of weeks.  The right shoulder has always bothered him since that time.  After he was discharged from service, he first sought treatment for his right shoulder in January 1984 at the Wilmington VA, at which time he received physical therapy.  Thereafter, he received treatment at the Oakland VA in 1980s but the records are now not available; he was given muscle relaxants.  With regard to the right knee, the Veteran reported that while on active duty, he was involved in a motor vehicle accident in October 1979.  He stated he was thrown from the vehicle, sustained a fracture injury in the right lower extremity, and experienced pain, swelling and weakness ever since the accident.

Lay testimony is competent to establish the presence of observable symptomatology, such as shoulder pain, and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Board finds that the Veteran's statements as to the October 1979 and September 1983 in-service incidents and the observable symptoms associated with the right shoulder and right knee since those incidents to be competent and credible evidence.  Further, the Board accords substantial weight to his testimony, particularly in light of his complaints of continuing right shoulder and right knee symptoms documented in his service and post-service treatment records.

In this regard, service treatment records show that in October 1979, the Veteran sustained a fracture of the right tibia and fibula during the course of a vehicular accident and was admitted for 8 months for surgery and rehabilitation.  Clinical records further show that in September 1983, the Veteran sought treatment for an inability to move his right shoulder or turn his neck after lifting a heavy box during the previous night.  On examination, there was firmness and tenderness over the right trapezius muscle.  The assessment was acute muscle strain; Parfon Forte and a soft collar were prescribed.

After separation from service, a January 1984 VA medical certificate noted aching and stiffness of the right shoulder and a history of injury in service.  At a November 1984 VA orthopedic examination, the Veteran reported having injured his right shoulder in mid-1983, that he had "pulled" the muscles in his neck and shoulder.  He stated he had received no further treatment subsequent to the treatment administered in service at the time of the incident, however, he experienced continuing pain over the lateral aspect of the cervical spine on the right side and the right shoulder.  A March 1986 private medical statement by Dr. John Asman reflects that the Veteran had been treated by him during June, August, and October 1985 due to pain and stiffness involving the right shoulder.  

In regard to the right knee, at a January 1989 VA examination, the Veteran reported occasional pain and stiffness in the right knee.  A May 2002 VA examination report noted mild arthrofibrosis of the right knee.  Right knee strain was diagnosed on VA examination in March 2013.  The report of the examination referenced a June 2011 right knee X-ray examination which revealed osteoarthritis.

Regarding the etiology of the Veteran's current right shoulder and right knee disabilities, the record contains private medical opinions linking these conditions to active duty service.  To that effect, Dr. Dushuttle stated in an October 2008 letter that the Veteran was seen in August 2008 with complaints of right shoulder pain and reported that he had problems since 1983 when he was injured lifting a C5 aircraft landing gear box.  Based on a clinical examination of the Veteran, Dr. Dushuttle concluded that "[i]t is my opinion, based on the information available to me, that it is not unreasonable that the incident in 1983 of lifting a C5 aircraft landing gear box caused [the Veteran's] right shoulder symptoms."  With regard to the right knee, in an April 2013 opinion letter, Dr. Islam Al-Junaidi indicated that he had been treating the Veteran for right knee pain/osteoarthritis and that it was likely that the Veteran's right knee condition was related to the old injury from the automobile accident in 1979 that required surgical intervention.  There is no other medical opinion to the contrary.

In sum, the Veteran has evidence of current right shoulder and right knee disabilities, evidence of injuries during service and testimony as to continuity of symptoms since these events and evidence linking the current symptoms to the injuries during service.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for right shoulder rotator cuff tear with tendinopathy and right knee osteoarthritis is granted.  See 38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right shoulder disability is reopened.

Entitlement to service connection for right shoulder rotator cuff tear with tendinopathy is granted.

Entitlement to service connection for right knee osteoarthritis is granted.


REMAND

At his April 2013 Board hearing, the Veteran testified that he has been in receipt of disability benefits from the Social Security Administration (SSA) since April 2010.  However, the record only contains a copy of the June 2008 SSA decision.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records, including all medical records that were used as the basis for that decision, should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the medical evidence of record shows a current diagnosis of hepatitis C and the Veteran asserts that he was exposed to various risk factors in service.  Specifically, at the April 2013 Board hearing, the Veteran testified that while he was serving as an aircraft mechanic and stationed at Dover Air Force Base (AFB) in Delaware in 1974, the evacuation of Vietnam, which he referred to as "Operation Babylift," occurred, and planes flew out of Dover AFB to Vietnam and were bombarded with herbicides, including Agent Orange.  He believes that he came in contact with Agent Orange through these planes, and such exposure caused his hepatitis C, as well as diabetes.  He stated that Dr. Okera in a Wilmington hospital stated that hepatitis C virus originated from Agent Orange exposure.

The Veteran further testified that during the time he was stationed at Kadena AFB in Okinawa, Japan, approximately from September 1976 to March 1979, he contracted a sexually transmitted disease.  Finally, he also stated that he received blood transfusion at Kent General Hospital after a motorcycle accident injury in September 1979.  In a May 2013 written statement, the Veteran's wife indicated that the Veteran received blood transfusion due to massive blood loss after the September 1979 motor vehicle accident.  The Veteran believes that he was exposed to hepatitis C virus at this time.  The third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  As such, the Board finds that an examination is warranted to consider whether there is a link between the Veteran's hepatitis C and the claimed in-service incidents.

Finally, in regard to the TDIU claim, the Veteran contends that his service-connected disabilities prevent him from prolonged standing and walking, and cause problems with vision due to diabetes, concentration due to depression, and ability to lift heavy objects due to the right shoulder disability.  At the April 2013 Board hearing he testified that he received a Bachelor of Science degree in industrial technology and worked in physical labor-type jobs, such as a mechanic, and masonry work, food service, but last worked in December 2005.  Given the multiple appealed claims for service connection that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU prior to completion of the action requested below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any and all updated treatment records for the Veteran from the VA Medical Center (VAMC) in Wilmington, Delaware, and all associated outpatient clinics, dated from January 2007 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

3.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine the etiology of his hepatitis C and diabetes mellitus.  The claims folder must be made available to the examiner in conjunction with the examination.  All necessary testing should be completed.  The examiner is requested to offer an opinion as to:

* Whether it is at least as likely as not that diabetes mellitus is etiologically related to service, to include exposure to Agent Orange.

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C began in service, or is otherwise related to service.  When offering the opinion the examiner must specifically address the Veteran's assertion that his hepatitis C was caused by exposure to Agent Orange, contraction of a sexually transmitted disease, and blood transfusion due to the October 1979 motor vehicle accident in service.  

A complete rationale must be provided for all opinions offered.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims for service connection for diabetes mellitus and for hepatitis C, with consideration of all newly acquired evidence.  If any benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and afford an appropriate period for response.

5.  Thereafter, schedule the Veteran for an examination by a vocational specialist to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

6.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


